Title: From George Washington to Brigadier General George Clinton, 9 August 1776
From: Washington, George
To: Clinton, George

 

Dear Sir.
Head Quarters N. York 9th Augt 1776

Yours of the 2d Instant is duly Received enclosed you have a Resolution of the provincial Convention which came to hand last Evening, by which you will please to Regulate your Conduct, I must beg you to Inform Me as soon as possible what number your Brigade now consists of—and what number it will contain when a fourth part of the Militia are drafted agreeable to Order of provincial Congress.
By Intelligence Received, and movements observed of the Enemy, we have the greatest Reason to believe a general Attack will be made in the Course of a very few Days, our numbers are much short of the Enemy. I hope no time will be lost in Marching the Reinforcements expected to our Assistance from different Quarters, with all possible Dispatch. I am Sir Your Most Hume Servt

Go: Washington

